—In a proceeding pursuant to CPLR 5206 to compel the sale of the interest of Sam Futersak, also known as Sam Olshin, in a homestead to satisfy a money judgment, Sam Futersak, also known as Sam Olshin, appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated May 4, 2000, which, inter alia, directed the sale of his interest in the subject real property at public auction.
Ordered that the order is affirmed, with costs.
Since the appellant failed to raise any triable issue of fact in response to the prima facie case established by the petition, the Supreme Court properly made “a summary determination on the pleadings and papers submitted as if a motion for summary judgment were before it” (Matter of Fisch v Aiken, 252 AD2d 556; see CPLR 409 [b]). Thus, contrary to the appellant’s contention, a hearing was unnecessary (see Matter of Fisch v Aiken, supra).
*506The appellant’s remaining contention is without merit. Prudenti, P.J., Luciano, Townes and Crane, JJ., concur.